Petition for Writ of Mandamus Denied and Opinion filed July 22, 2004








Petition for Writ of Mandamus Denied and Opinion filed
July 22, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00621-CV
____________
 
IN RE DEWAYNE MARKS SHELTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On June 28, 2004, Relator filed a
petition for writ of mandamus in this Court. 
See Tex. Gov=t code ann' 22.221 (Vernon Supp. 2003); see also Tex. R. App. P. 52.  Relator seeks a
writ of mandamus directing the trial court to dismiss Relator=s appointed attorney, permit
self-representation, set reasonable bail, conduct a pretrial hearing, rule in
writing on pretrial motions, and bring Relator to
trial without delay. 
We deny Relator=s petition for writ of mandamus.  He has not fully complied with the requisites
of Texas Rule of Appellate Procedure 52, including providing an appendix and
record.  See Tex. R. App. P. 52.3(j) & 52.7.
PER CURIAM
Petition Denied
and Memorandum Opinion filed July 22, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.